Citation Nr: 0614407	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to October 
1984.  He died in April 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for cause of the 
veteran's death.

The appellant requested a hearing in July 2004, and 
subsequently withdrew the request in August 2004.  VA issued 
a letter for clarification, and there is no hearing request 
pending at this time.


FINDINGS OF FACT

1.  The veteran died in April 2004; the death certificate 
listed the cause of death as lung metastases of renal cell 
carcinoma with brain metastases as an "other significant 
condition[] contributing to death but not resulting in the 
underlying cause."

2.  At the time of his death, the veteran had the following 
service-connected disabilities:  bilateral hearing loss, 
rated as noncompensable and thyroidectomy, rated as 10 
percent.  The combined service-connected rating was 10 
percent.

3.  There is no evidence of metastatic renal cell carcinoma 
in service or manifestations of such to a compensable degree 
within one year of discharge from service, and no competent 
evidence of a nexus between the cause of the veteran's death 
and his period of active service or any service-connected 
disability.




CONCLUSION OF LAW

Service connection for the cause of veteran's death is not 
established  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 
5103, 5103A, 5107; (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1, 3.5, 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter sent to the appellant, which 
was sent prior to the rating decision on appeal.  In the May 
2004 letter, VA informed the veteran that in order to 
substantiate a claim for service connection for cause of the 
veteran's death, the evidence needed to show the cause of the 
veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.  

Additionally, it is clear that the appellant is aware of the 
evidence necessary to substantiate her claim.  She states in 
her June 2004 statement that the metastatic renal cell 
carcinoma had a relationship to the cause of the veteran's 
death.  This allegation, if true, would substantiate her 
claim for service connection for cause of the veteran's 
death.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
May 2004 letter stated that she would need to give VA enough 
information about the records so that it could obtain them 
for her.  Finally, she was told to submit any evidence in her 
possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from December 2003 and April 2004.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, the Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his service connected disabilities or his 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  The 
appellant has not brought forth evidence, other than her lay 
statements, suggestive of a causal connection between the 
veteran's death and causal connection to service.  The RO 
informed her that she would need medical evidence of a 
relationship between the veteran's death and service, or a 
service-connected disability, and the appellant has not 
provided such evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).

II.  Service Connection for Cause of Death

The appellant alleges in her April 2004 statement that the 
veteran was diagnosed with renal cell carcinoma in December 
2003.  The appellant explained in her statement that there is 
no family history of renal cell carcinoma, and his death was 
caused by cancer resulting from exposure to Agent Orange 
while in Vietnam.

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005); see 38 
U.S.C.A. § Chapter 11.  Generally, a veteran's death is 
service connected if it resulted from a disability incurred 
or aggravated in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 
C.F.R. §§ 3.1(k), 3.303.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, such as malignant tumors, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the period from January 9, 1962 to 
May 7, 1975 will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
A veteran who served in Vietnam during that period is 
presumed to have been exposed to herbicides, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  VA law and regulation specify 
the diseases associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

The service connected disability may be either the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  In this case, the veteran died in April 2004.  The 
death certificate indicates that the immediate cause of death 
was listed as lung metastases of renal cell carcinoma with 
brain metastases as an "other significant condition[] 
contributing to death but not resulting in the underlying 
cause."  At the time of his death, the veteran was service 
connected for bilateral hearing loss and thyroidectomy, but 
there is no competent evidence of record suggesting a 
relationship between the cause of the veteran's death and any 
of his service connected disabilities.

The medical evidence of record shows that the veteran's 
metastatic renal cell carcinoma was not diagnosed until 
December 2003.  Although there is some suggestion by the 
appellant in her June 2004 statement that the cancer may have 
been in existence prior to the date of diagnosis, there is 
simply no competent evidence showing that it was manifest to 
a compensable degree within one year after the veteran's 
separation from service in October 1984.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The appellant specifically alleges in her June 2004 statement 
that the veteran's metastatic renal cell carcinoma was due to 
his exposure to herbicides while he was in service in 
Vietnam.  The veteran's service records reflect that he 
indeed served in Vietnam, therefore; exposure to herbicides 
is not questioned.  However, metastatic renal cell carcinoma 
is not among the listed diseases determined to be associated 
with herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Moreover, the medical evidence also reflects 
that the lung cancer constituted or was derived from 
metastases from the primary tumor site in the kidney.  See 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 
(1997) (the presumption of service connection for lung cancer 
was rebutted by medical evidence showing that the stomach was 
the primary site).  Accordingly, lung cancer, though a listed 
disease for purposes of the presumption, may not be service-
connected as causing or contributing to the veteran's death.

The appellant argues that evidence from Arielle S. Lee, M.D., 
is sufficient to warrant awarding service connection for the 
cause of the veteran's death.  The private medical records 
from December 2003 and April 2004 submitted by the appellant 
are specifically treatment records, and do not show a medical 
opinion from Dr. Lee.  The reports show that the veteran was 
diagnosed and treated for metastatic renal cell carcinoma.  
However, there is no medical opinion that supports a finding 
that the cause of death listed on the death certificate was 
incurred in or aggravated by service.

The Board recognizes that the appellant believes the 
veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection.  
However, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, there is no competent evidence of a nexus between 
the cause of the veteran's death and service, including any 
of his service-connected disabilities.  There is no evidence 
of lung metastases of renal cell carcinoma in service or for 
many years thereafter.  Lung metastases of renal cell 
carcinoma is not associated with herbicide exposure for 
purposes of presumptive service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, and the benefit-of-the doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


